 



Exhibit 10.2
Dated April 9, 2008
BGP (UK) LIMITED
(as Chargor)
in favour of
PERSHING SQUARE CAPITAL MANAGEMENT, L.P.
(as Collateral Agent)
 
DEED OF CHARGE OVER SHARES
 

 



--------------------------------------------------------------------------------



 



CONTENTS

              CLAUSE       PAGE
1
  Definitions and interpretation     1  
2
  Undertaking to pay     4  
3
  Security     4  
4
  Restrictions and further assurance     4  
5
  Charged Shares     5  
6
  General undertakings     7  
7
  Representations and warranties     7  
8
  Enforcement     10  
9
  Collateral Agent’s rights     10  
10
  Order of distributions     11  
11
  Limited recourse     11  
12
  Liability of Collateral Agent and Delegates     12  
13
  Power of Attorney     12  
14
  Protection of third parties     13  
15
  Saving provisions     13  
16
  Discharge of Security interest     16  
17
  Trust and Perpetuity Period     16  
18
  Enforcement expenses     17  
19
  Payments     17  
20
  Rights, waivers and determinations     18  
21
  Separate and independent obligations     19  
22
  Indemnities     19  
23
  Notices     19  
24
  Counterparts     20  
25
  Governing law     20  
26
  Jurisdiction     20  

THE SCHEDULES

              SCHEDULE       PAGE
SCHEDULE 1
  Rights of Collateral Agent     21  
SCHEDULE 2
  Shares in Paperchase Products Limited and Borders Superstores (UK) Limited    
23  

 



--------------------------------------------------------------------------------



 



THIS DEED OF CHARGE (this “Deed”) is dated April 9, 2008 and made between:

(1)   BGP (UK) LIMITED, a limited liability company incorporated under the laws
of England and Wales (registered number 03434045), having its registered office
at 100 New Bridge Street, London EC4V 6JA, England;       (the “Chargor”); and  
(2)   PERSHING SQUARE CAPITAL MANAGEMENT, L.P., a limited partnership organized
under the laws of Delaware, having its registered office at 888 Seventh Avenue,
29th Floor, New York, New York 10019, USA (the “Collateral Agent”, as trustee
for and on behalf of the Lenders).

WHEREAS:

(A)   The Chargor is entering into this Deed in connection with the Loan
Documents.   (B)   The board of directors of the Chargor is satisfied that
entering into this Deed is for the purposes and to the benefit of the Chargor
and its business.   (C)   The Collateral Agent and the Chargor intend this
document to take effect as a deed.   (D)   The Collateral Agent holds the
benefit of this Deed on trust for the Lenders on the terms and conditions of the
Loan Documents.

IT IS AGREED as follows:

1   DEFINITIONS AND INTERPRETATION   1.1   Definitions       In this Deed:      
“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration;       “Charged Assets” means
the assets from time to time subject, or expressed to be subject, to the Charge
or any part of those assets;       “Charge” means all or any of the Security
created or expressed to be created by or pursuant to this Deed;       “Currency
of Account” means the currency in which the relevant indebtedness is denominated
or, if different, is payable;       “Delegate” means a delegate or sub-delegate
appointed under Clause 9.2 (Delegation);

1



--------------------------------------------------------------------------------



 



    “Dividends” means, in relation to any Share, all present and future

  (a)   dividends and distributions of any kind and any other sum received or
receivable in respect of that Share,     (b)   rights, shares, money or other
assets accruing or offered by way of redemption, bonus, option or otherwise in
respect of that Share,     (c)   allotments, offers and rights accruing or
offered in respect of that Share, and     (d)   other rights and assets
attaching to, deriving from or exercisable by virtue of the ownership of, that
Share;

    “Enforcement Event” means an Event of Default or Default (as applicable)
which has resulted in the Administrative Agent issuing a notice under
Section 11.1 (Acceleration) of the Facility Agreement;       “Facility
Agreement” means the Senior Secured Credit Agreement dated April 9, 2008, as
amended from time to time, by and among (a) Borders Group, Inc., as Borrower,
(b) Borders, Inc., Walden Book Company, Inc., BGP (UK) Limited, Borders
Properties, Inc., Borders Online, LLC, Borders Fulfillment, Inc., Borders
Online, Inc., all of foregoing in this clause (b), the Guarantors, (c) Pershing
Square Credit Partners LLC and PSRH, Inc., as Lenders and (d) Pershing Square
Capital Management, L.P. as Administrative Agent and as Collateral Agent;      
“Insolvency Act” means the Insolvency Act 1986;       “LPA” means the Law of
Property Act 1925;       “Paperchase” means Paperchase Products Limited, a
limited liability company incorporated under the laws of England and Wales
(registered number 03185938), having its registered office at 12 Alfred Place,
London WC1E 7EB, England;       “Payment Obligations” means

  (a)   the Obligations; and     (b)   all present and future moneys, debts and
liabilities due, owing or incurred by the Chargor to any Lender under or in
connection with this Deed (whether actual or contingent);

    “Perfection Requirements” means the making of the appropriate registrations
of this Deed with the Registrar of Companies pursuant to the relevant provisions
of the Companies Act 1985;

2



--------------------------------------------------------------------------------



 



    “Security” means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect;       “Shares” of the Chargor means

  (a)   all of the shares in Paperchase and Superstores issued and outstanding
at the date of this Deed described in Schedule 2 (Shares) and held by the
Chargor;     (b)   all rights relating to any of those shares referred to in
(a) above which are deposited with or registered in the name of, any depositary,
custodian, nominee, clearing house or system, investment manager, chargee or
other similar person or their nominee, in each case whether or not on a fungible
basis (including any rights against any such person); and     (c)   all
warrants, options and other rights to subscribe for, purchase or otherwise
acquire any of those shares referred to in (a) above,

    in each case now or in the future owned by it or (to the extent of its
interest) in which it now or in the future has an interest;       “Superstores”
means Borders Superstores (UK) Limited, a limited liability company incorporated
under the laws of England and Wales (registered number 03898929), having its
registered office at 100 New Bridge Street, London EC4V 6JA, England; and      
“VAT” means value added tax as provided for in the Value Added Tax Act 1994 and
any other tax of a similar nature.   1.2   Incorporation of defined terms      
Unless a contrary indication appears, terms defined in the Facility Agreement
have the same meaning in this Deed.   1.3   Construction       Any reference in
this Deed to a “Loan Document” or any other agreement or instrument is a
reference to that Loan Document or other agreement or instrument as amended,
novated, supplemented, extended, restated (however fundamentally and whether or
not more onerous) or replaced and includes any change in the purpose of, any
extension of or any increase in any facility or the addition of any new facility
under that Loan Document or other agreement or instrument;       An Enforcement
Event is “continuing” if it has not been remedied or waived; and

3



--------------------------------------------------------------------------------



 



    With the exception of Sections 1.2(a), 1.2(g), 1.2(h) and 1.2(k), the other
provisions in Section 1.2 (Rules of Interpretation) of the Facility Agreement
apply to this Deed with all necessary changes.   1.4   Third Party Rights      
A person who is not a Party has no right under the Contracts (Rights of Third
Parties) Act 1999 to enforce or to enjoy the benefit of any term of this Deed.  
2   UNDERTAKING TO PAY   2.1   Payment Obligations       The Chargor shall pay
each of its Payment Obligations when due in accordance with its terms or, if
they do not specify a time for payment, immediately on demand by the Collateral
Agent.   2.2   Proportionate payment       Each sum appropriated by the
Collateral Agent in accordance with the Loan Documents in or towards payment of
a particular part of the Payment Obligations shall to the extent of that
appropriation discharge the Borrower’s and the Chargor’s obligations in respect
of that part of the Payment Obligations, both to any Lender to which the same is
owed and to the Collateral Agent.   3   SECURITY   3.1   Charge of Shares      
The Chargor, with full title guarantee and as continuing security for the
payment of all the Payment Obligations, charges in favour of the Collateral
Agent (as agent for and on behalf of the Lenders) by way of first fixed charge
all of its rights, title, interest and benefit, present and future, in, under
and to Shares and Dividends.   3.2   Share Certificates, etc.       The Chargor
shall on the date of this Deed deliver to the Collateral Agent, or as the
Collateral Agent directs, all certificates representing the Shares and transfers
of the Shares executed with the name of the transferee in blank and shall
promptly deliver to the Collateral Agent any other documents and do all such
things relating to the Shares which the Collateral Agent requires.   4  
RESTRICTIONS AND FURTHER ASSURANCE   4.1   Security       The Chargor shall not:

4



--------------------------------------------------------------------------------



 



  (a)   create nor permit to subsist Security over any Charged Asset, nor do
anything else prohibited by Section 8.2 (Restrictions on Liens) of the Facility
Agreement, except as permitted therein;     (b)   except as permitted in the
Facility Agreement, sell, transfer and/or otherwise dispose of all or any part
of the Charged Assets or the right to receive or to be paid the proceeds arising
on the disposal of the same, or agree or attempt to do so; or     (c)   dispose
of the equity of redemption in respect of all or any part of the Charged Assets.

4.2   Disposal       The Chargor shall not, nor shall it agree to, enter into a
single transaction or a series of transactions (whether related or not and
whether voluntary or involuntary) to sell, transfer or otherwise dispose of any
Charged Asset, except (i) in the case of Dividends, as permitted by Clause 5.4
(Dividends before enforcement) or (ii) as permitted in the Facility Agreement.  
4.3   Further assurance       The Chargor shall, at the cost of the Chargor and
in such form as the Collateral Agent may require, promptly do whatever the
Collateral Agent requires:

  (a)   to perfect, preserve or protect the Charge or the priority of the
Charge; or     (b)   to facilitate the realisation of the Charged Assets
following the occurrence of an Enforcement Event or the exercise of any rights
vested in the Administrative Agent or any Delegate,

    including:

  (i)   while an Enforcement Event is continuing, executing any transfer,
conveyance, charge, assignment or assurance of the Charged Assets (whether to
the Collateral Agent or its nominees or otherwise);     (ii)   making any
registration; and     (iii)   giving any notice, order or direction.

5   CHARGED SHARES   5.1   Acquisition       The Chargor shall promptly notify
the Collateral Agent of:

5



--------------------------------------------------------------------------------



 



  (a)   its acquisition of, or agreement to acquire, any Shares; and     (b)  
the declaration, payment, allotment, offer or issue of any Dividend.

5.2   Voting before enforcement       Subject to Clause 5.3 (Voting after
enforcement), the Chargor shall be entitled to exercise or direct the exercise
of the voting and other rights attached to any Share as it sees fit where:

  (a)   it does so for a purpose not inconsistent with any Loan Document; and  
  (b)   the exercise of or failure to exercise those rights would not have an
adverse effect on the value of the relevant Shares or the Charged Assets and
would not otherwise materially prejudice the interests of any Lender under any
Loan Document,

    and the Collateral Agent shall use its reasonable endeavours to comply or
procure compliance with any directions of the Chargor in respect of the exercise
of those rights and shall deliver to the Chargor any forms of proxy it
reasonably requires in connection with that exercise.   5.3   Voting after
enforcement       At any time while an Enforcement Event is continuing and the
Collateral Agent has given notice to the Chargor:

  (a)   the Collateral Agent shall be entitled to exercise or direct the
exercise of the voting and other rights attached to any Share as it sees fit
(acting reasonably); and     (b)   the Chargor shall comply or procure the
compliance with any directions of the Collateral Agent in respect of the
exercise of those rights and shall promptly execute and/or deliver to the
Collateral Agent such forms of proxy as it reasonably requires with a view to
enabling such person as it selects to exercise those rights.

5.4   Dividends before enforcement       Subject to Clause 5.5 (Dividends after
enforcement), the Chargor is entitled to retain any cash income derived from his
respective Shares and the Collateral Agent shall (or, as the case may be, ensure
that its nominee shall) pay the same to the Chargor or as the Chargor may
direct.

6



--------------------------------------------------------------------------------



 



5.5   Dividends after enforcement       At any time while an Enforcement Event
is continuing and the Collateral Agent has given notice to the Chargor the
Collateral Agent (or, as the case may be, its nominee) shall be entitled to
retain any Dividend received by it and apply the same as in discharge of the
Payment Obligations.   5.6   Power of attorney       If any Shares are not held
in the Chargor’s name other than pursuant to this Deed, the Chargor shall
promptly deliver to the Collateral Agent an irrevocable power of attorney,
expressed to be given by way of security for the performance of the covenants,
conditions and obligations of the Chargor contained in this Deed and executed as
a deed by the person in whose name that Share is held. That power of attorney
shall appoint the Collateral Agent and each Delegate as the attorney of person
in whose name that Share is held and shall be in such form as the Collateral
Agent requires.   5.7   Communications       The Chargor shall promptly deliver
to the Collateral Agent a copy of each circular, notice, report, set of accounts
or other document received by it or its nominee pursuant to any statutory
obligation to provide such circular, notice, report, set of accounts or other
document in connection with any Share.   6   GENERAL UNDERTAKINGS   6.1   No
prejudicial conduct       Save as permitted by the terms of the Facility
Agreement, the Chargor shall not do, nor permit to be done, anything which could
prejudice the Charge.   6.2   Perfection       The Chargor shall promptly comply
with the Perfection Requirements relating to the Charge.   7   REPRESENTATIONS
AND WARRANTIES       The Chargor makes the following representations and
warranties to the Collateral Agent on the date of this Deed:   7.1   Status

  (a) It is a corporation, duly incorporated and validly existing under the law
of its jurisdiction of incorporation; and

7



--------------------------------------------------------------------------------



 



  (b) It has the power to own its assets and carry on its business as it is
being conducted.

7.2   Binding obligations       The obligations expressed to be assumed by it in
each Loan Document are legal, valid, binding and enforceable, subject to, in the
case of this Deed, the Perfection Requirements and any legal reservations set
out in the legal opinion of Baker & McKenzie dated the date of this Deed.   7.3
  Non-conflict with other obligations       The entry into and performance by it
of, and the transactions contemplated by, the Loan Documents do not and will not
conflict with:

  (a)   any law or regulation applicable to it;     (b)   its constitutional
documents; or     (c)   any agreement or instrument binding upon it or any of
its assets,

    nor (except for the Charge) result in the existence of, or oblige it to
create, any Security over any of its assets.   7.4   Power and authority      
It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Loan
Documents to which it is a party and the transactions contemplated by those Loan
Documents.   7.5   Validity and admissibility in evidence       All
Authorisations required:

  (a) to enable it lawfully to enter into, exercise its rights and comply with
its obligations in this Deed;     (b) to make this Deed admissible in evidence
in its jurisdiction of incorporation; and     (c) to enable it to create the
Charge and to ensure that the Charge has and will have the priority and ranking
which it is expressed to have,       have been obtained or effected and are in
full force and effect save for the Perfection Requirements.

8



--------------------------------------------------------------------------------



 



7.6   Governing law and enforcement     (a) Subject to any legal reservations
set out in the legal opinion of Baker & McKenzie dated the date of this Deed,
the choice of English law as the governing law of this Deed will be recognised
and enforced in its jurisdiction of incorporation; and     (b) Subject to any
legal reservations set out in the legal opinion of Baker & McKenzie dated the
date of this Deed, any judgment obtained in England in relation to this Deed
will be recognised and enforced in its jurisdiction of incorporation.   7.7   No
default     (a) No Enforcement Event or event or circumstance which would (with
the expiry of a grace period, the giving of notice, the making of any
determination under the Loan Documents or any combination of any of the
foregoing) be an Enforcement Event is continuing, or might reasonably be
expected to result from the entry into or performance of, or the transactions
contemplated by, any Loan Document; and     (b) No other event or circumstance
is outstanding which constitutes a default under any other agreement or
instrument which is binding on it or to which its assets are subject which might
have a Material Adverse Effect.   7.8   Ranking     (a) Subject to the
Perfection Requirements, this Deed creates in favour of the Collateral Agent the
Security which it is expressed to create fully perfected and with the ranking
and priority it is expressed to have; and     (b) Without limiting paragraph
(a) above, its Payment Obligations rank at least pari passu with the claims of
all its other unsecured and unsubordinated creditors, except for obligations
mandatorily preferred by law applying to companies generally.   7.9   No
existing Security       Except for the Charge, no Security exists on or over the
Charged Assets.   7.10   Share Capital       The Shares constitute approximately
sixty-five (65) per cent. (through the Chargor’s direct and indirect holdings in
Paperchase) of the issued share capital in Paperchase and, other than as
disclosed in the Facility Agreement, no person has or is entitled to any
conditional or unconditional option, warrant or other right to

9



--------------------------------------------------------------------------------



 



    call for the issue or allotment of, or subscribe for, purchase or otherwise
acquire any share capital of Paperchase or Superstores (including any right of
pre-emption, conversion or exchange).   7.11   Repetition       Each of the
representations and warranties in Clauses 7.1 (Status) to 7.4 (Power and
authority), 7.6 (Governing law and enforcement) and 7.7 (No default) and 7.8
(Ranking) are deemed to be made by the Chargor by reference to the facts and
circumstances then existing on the date of this Deed and the first day of each
Interest Period under the Facility Agreement during the continuance of the
Security created under this Deed.   8   ENFORCEMENT   8.1   When enforceable    
  As between the Chargor and the Collateral Agent, the Charge shall be
enforceable and the powers conferred by Section 101 of the LPA, as varied and
extended by this Deed, shall be exercisable, while an Enforcement Event is
continuing.   8.2   Power of sale       The statutory power of sale, of
appointing a receiver and the other statutory powers conferred on mortgagees by
Section 101 of the LPA as varied and extended by this Deed shall arise on the
date of this Deed.   8.3   Section 103 LPA       Section 103 of the LPA shall
not apply to this Deed.   9   COLLATERAL AGENT’S RIGHTS   9.1   Rights of
Collateral Agent       At any time while an Enforcement Event is continuing,
whether or not the Collateral Agent shall have taken possession of the Charged
Assets, the Collateral Agent shall have the rights set out in Schedule 1 (Rights
of Collateral Agent).   9.2   Delegation       The Collateral Agent may delegate
in any manner to any person any rights exercisable by the Collateral Agent under
any Loan Document. Any such delegation may be made upon such terms and
conditions (including power to sub-delegate) as the Collateral Agent thinks fit.

10



--------------------------------------------------------------------------------



 



10   ORDER OF DISTRIBUTIONS   10.1   Application of proceeds       Subject to
the Facility Agreement and Clause 5.4 (Dividends before enforcement), all
amounts received or recovered by the Collateral Agent or any Delegate following
the occurrence of an Enforcement Event and in exercise of their respective
rights under this Deed shall, subject to the rights of any creditors having
priority, be applied in the order provided in Clause 10.2 (Order of
distributions).   10.2   Order of distributions       The order referred to in
Clause 10.1 (Application of proceeds) is:

  (a)   in or towards the payment of all costs, losses, liabilities and expenses
of and incidental to the appointment of any Delegate and the exercise of any of
his rights, including his remuneration and all outgoings paid by him;     (b)  
in or towards the payment of the Obligations in accordance with Section 11.3 of
the Facility Agreement;     (c)   in or towards the payment of the Payment
Obligations (other than Obligations) in accordance with Clause 2 (Undertaking to
pay); and     (d)   in payment of any surplus to the Chargor or other person
entitled to it.

11   LIMITED RECOURSE       The Collateral Agent on behalf of each Lender agrees
that, for purposes of this Deed, the Chargor shall be liable for any claims any
Lender may have against the Borrower only to the extent of the Charged Assets
and any proceeds derived therefrom, and accordingly the liability of the Chargor
under this Deed shall not exceed and shall be limited to an amount equal to that
received by the Collateral Agent as a result of the enforcement of the Security
granted by the Chargor pursuant to this Deed. Any claim remaining unsatisfied
after the realisation of the Security created under this Deed and the
application of the proceeds thereof in accordance with the terms of the Loan
Documents shall be extinguished and thereafter the Lenders shall have no further
claim against the Chargor; provided that the foregoing shall not in any way
limit the Chargor’s obligations in its capacity as Guarantor under the Facility
Agreement.

11



--------------------------------------------------------------------------------



 



12   LIABILITY OF COLLATERAL AGENT AND DELEGATES   12.1   Possession       If
the Collateral Agent or any Delegate takes possession of the Charged Assets, it
or he may at any time relinquish possession thereof.   12.2   Collateral Agent’s
liability       Neither the Collateral Agent nor any Delegate shall (either by
reason of taking possession of the Charged Assets or for any other reason and
whether as mortgagee in possession or otherwise) be liable to the Chargor, any
Lender or any other person for any costs, losses, liabilities or expenses
relating to the realisation of any Charged Assets or from any act, default,
omission or misconduct of the Collateral Agent, any Delegate or their respective
officers, employees or agents in relation to the Charged Assets or in connection
with the Loan Documents except to the extent caused by its or his own gross
negligence or wilful misconduct.   13   POWER OF ATTORNEY   13.1   Appointment  
    The Chargor by way of security irrevocably appoints the Collateral Agent and
every Delegate severally its attorney (with full power of substitution), on its
behalf and in its name or otherwise, at such time and in such manner as the
attorney thinks fit:

  (a)   to do anything which the Chargor is obliged to do (but has not done)
under the terms of this Deed (including to execute charges over, transfers,
conveyances, assignments and assurances of, and other instruments, notices,
orders and directions relating to, the Charged Assets); and     (b)   to
exercise any of the rights conferred on the Collateral Agent or any Delegate in
relation to the Charged Assets or under this Deed, the LPA or the Insolvency
Act.

13.2   Ratification       The Chargor ratifies and confirms and agrees to ratify
and confirm whatever any such attorney shall do in the exercise or purported
exercise of the power of attorney granted by it in Clause 13.1 (Appointment).

12



--------------------------------------------------------------------------------



 



14   PROTECTION OF THIRD PARTIES   14.1   No duty to enquire       No person
dealing with the Collateral Agent, any Lender or any Delegate shall be concerned
to enquire:

  (a)   whether the rights conferred by or pursuant to any Loan Document are
exercisable;     (b)   whether any consents, regulations, restrictions or
directions relating to such rights have been obtained or complied with;     (c)
  otherwise as to the propriety or regularity of acts purporting or intended to
be in exercise of any such rights; or     (d)   as to the application of any
money borrowed or raised.

14.2   Protection to purchasers       All the protection to purchasers contained
in Sections 104 and 107 of the LPA, Section 42(3) of the Insolvency Act or in
any other applicable legislation shall apply to any person purchasing from or
dealing with the Collateral Agent, any Lender or any Delegate.   15   SAVING
PROVISIONS   15.1   Continuing Security Interest       Subject to
Clause 16 (Discharge of Security Interest), the Charge is continuing Security
and will extend to the ultimate balance of the Payment Obligations, regardless
of any intermediate payment or discharge in whole or in part.   15.2  
Reinstatement       If any payment by the Chargor or any discharge given by a
Lender (whether in respect of the obligations of the Borrower or any security
for those obligations or otherwise) is avoided or reduced as a result of
insolvency or any similar event:

  (a)   the liability of the Chargor and the Charge shall continue as if the
payment, discharge, avoidance or reduction had not occurred; and     (b)   each
Lender shall be entitled to recover the value or amount of that security or
payment from the Chargor, as if the payment, discharge, avoidance or reduction
had not occurred.

13



--------------------------------------------------------------------------------



 



15.3   Waiver of defences       Neither the obligations of the Chargor under
this Deed nor the Charge will be affected by an act, omission, matter or thing
which, but for this Clause 15 (Saving Provisions), would reduce, release or
prejudice any of its obligations under any Loan Document (without limitation and
whether or not known to it or any Lender) including:

  (a)   any time, waiver or consent granted to, or composition with, the
Borrower or other person;     (b)   the release of the Borrower or any other
person under the terms of any composition or arrangement with any creditor of
the Borrower;     (c)   the taking, variation, compromise, exchange, renewal or
release of, or refusal or neglect to perfect, take up or enforce any rights
against, or security over assets of, the Borrower or other person or any
non-presentation or non-observance of any formality or other requirement in
respect of any instrument or any failure to realise the full value of any
security;     (d)   any incapacity or lack of power, authority or legal
personality of or dissolution or change in the members or status of the Borrower
or any other person;     (e)   any amendment (however fundamental) or
replacement of a Loan Document or any other document or security;     (f)   any
unenforceability, illegality or invalidity of any obligation of any person under
any Loan Document or any other document or security; or     (g)   any insolvency
or similar proceedings; or     (h)   any postponement, discharge, reduction,
non-provability or other similar circumstance affecting any obligation of the
Borrower or other person under any Loan Document resulting from any insolvency,
liquidation or dissolution proceedings or from any law, regulation or order.

15.4   Immediate recourse       The Chargor waives any right it may have of
first requiring any Lender (or any trustee or agent on its behalf) to proceed
against or enforce any other rights or security or claim payment from any person
before claiming from the Chargor under this Deed. This waiver applies
irrespective of any law or any provision of a Loan Document to the contrary.

14



--------------------------------------------------------------------------------



 



15.5   Appropriations       Until all the Payment Obligations have been
irrevocably paid in full and all facilities which might give rise to such
Payment Obligations have terminated, each Lender (or any trustee or agent on its
behalf) may:

  (a)   refrain from applying or enforcing any other moneys, security or rights
held or received by that Lender (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in such manner and order
as it sees fit (whether against those amounts or otherwise) and the Chargor
shall not be entitled to the benefit of the same; and     (b)   hold in an
interest-bearing suspense account any monies received from the Chargor or on
account of the Chargor’s liability under this Deed.

15.6   Deferral of Chargor’s rights       Until all the Payment Obligations have
been irrevocably paid in full and all facilities which might give rise to such
Payment Obligations have been terminated and unless the Collateral Agent
otherwise directs, the Chargor shall not exercise any rights which it may have
by reason of performance by it of its obligations under the Loan Documents:

  (a)   to be indemnified by the Borrower;     (b)   to claim any contribution
from any other chargor or any other guarantor of the Borrower’s obligations
under the Loan Documents; and/or     (c)   to take the benefit (in whole or in
part and whether by way of subrogation or otherwise) of any rights of the
Lenders under the Loan Documents or of any guarantee or other Security taken
pursuant to, or in connection with, the Loan Documents by any Lender.

15.7   Additional Security       The Charge is in addition to and is not in any
way prejudiced by any other guarantees or Security now or subsequently held by
any Lender.   15.8   Tacking       Each Lender shall comply with its obligations
under the Loan Documents.

15



--------------------------------------------------------------------------------



 



16   DISCHARGE OF SECURITY INTEREST   16.1   Final redemption       Subject to
Clause 16.2 (Retention of Security), (i) if the Collateral Agent is satisfied
that all the Payment Obligations have been irrevocably paid or discharged in
full and that all facilities which might give rise to such Payment Obligations
have been terminated or repaid or (ii) the Charged Assets are sold as permitted
in the Facility Agreement, the Collateral Agent shall at the request and cost of
the Chargor release, reassign or discharge (as appropriate) the Charged Assets
from the Charge.   16.2   Retention of Security       If the Collateral Agent,
acting reasonably, considers that any amount paid or credited to any Lender
under any Loan Document is capable of being avoided or otherwise set aside, that
amount shall not be considered to have been paid for the purposes of determining
whether all the Payment Obligations have been irrevocably paid.   16.3  
Consolidation       Section 93 of the LPA shall not apply to the Charge.   17  
TRUST AND PERPETUITY PERIOD   17.1   Trust       The Collateral Agent holds the
security constituted by this Deed on trust for the Lenders on the terms and
conditions contained in this Deed, and in particular, Section 12 of the Facility
Agreement.   17.2   Perpetuity period       Without prejudice to Section 12 of
the Facility Agreement, the Collateral Agent shall not have any duty and shall
not be bound to:

  (a)   account to any Lender for any sum or profit element of any sum received
by it for its own account;     (b)   ensure that any payment or other financial
benefit in respect of any of the Charged Assets is duly and punctually paid,
received or collected;     (c)   ensure the taking up of any (or any offer of
any) stocks, shares, rights, moneys or other property accruing or offered at any
time by way of

16



--------------------------------------------------------------------------------



 



      interest, dividend, redemption, bonus, rights, preference, option, warrant
or otherwise in respect of any of the Charged Assets; or     (d)   insure any
property or to require any other person to maintain any such insurance and shall
not be responsible for any loss which may be suffered by any person as a result
of the lack of or inadequacy or insufficiency of any such insurance.

Nothing in this Deed constitutes the Collateral Agent as a trustee or fiduciary
of any other person. The rights, powers and discretions conferred upon the
Collateral Agent by this Deed shall be supplemental to the Trustee Act 1925 and
the Trustee Act 2000 and in addition to any which may be vested in the
Collateral Agent by general law or otherwise. Section 1 of the Trustee Act 2000
shall not apply to that trust. In the case of any inconsistency with the Trustee
Act 2000, the terms of this Deed and the Facility Agreement shall constitute a
restriction or exclusion for the purposes of that Act. The perpetuity period
under the rule against perpetuities, if applicable hereto, shall be the period
of eighty years from the date of the Facility Agreement.

18   ENFORCEMENT EXPENSES       The Chargor shall, within three Business Days of
a demand by the Collateral Agent, pay to the Collateral Agent the amount of all
costs, losses, liabilities and expenses (including legal expenses and including
any stamp tax duty, stamp tax duty reserve tax, registration or other similar
taxes) incurred by any Lender or any Delegate in relation to any Loan Document
(including the administration, protection, realisation, enforcement or
preservation of any rights under or in connection with this Deed, or any
consideration by the Collateral Agent as to whether to realise or enforce the
same, and/or any amendment, waiver, consent or release of any Loan Document
and/or any other document referred to in this Deed).   19   PAYMENTS   19.1  
Demands       Any demand for payment made by any Lender shall be valid and
effective even if it contains no statement of the relevant Payment Obligations
or an inaccurate or incomplete statement of them.   19.2   Payments       All
payments by the Chargor under this Deed (including damages for its breach) shall
be made in the Currency of Account and to such account, with such financial
institution and in such other manner as the Collateral Agent may direct. All
amounts payable by the Chargors under this Deed are exclusive of any VAT.  The

17



--------------------------------------------------------------------------------



 



    Chargors will, in addition to all such amounts, pay any applicable VAT on
those amounts.   19.3   Continuation of accounts       At any time after:

  (a)   the receipt by any Lender of notice (either actual or otherwise) of any
subsequent Security affecting the Charged Assets of the Chargor; or     (b)  
the presentation of a petition or the passing of a resolution in relation to the
dissolution or winding-up of the Chargor;

    any Lender may open a new account in the name of the Chargor with that
Lender (whether or not it permits any existing account to continue). If that
Lender does not open such a new account, it shall nevertheless be treated as if
it had done so when the relevant event occurred. No monies paid into any
account, whether new or continuing, after that event shall discharge or reduce
the amount recoverable pursuant to any Loan Document to which the Chargor is
party.   20   RIGHTS, WAIVERS AND DETERMINATIONS   20.1   Ambiguity       Where
there is any ambiguity or conflict between the rights conferred by law and those
conferred by or pursuant to any Loan Document, the terms of that Loan Document
shall prevail.   20.2   Exercise of rights       No failure to exercise, nor any
delay in exercising, on the part of any Lender or Delegate, any right or remedy
under any Loan Document shall operate as a waiver, nor shall any single or
partial exercise of any right or remedy prevent any further or other exercise or
the exercise of any other right or remedy. The rights and remedies provided in
the Loan Documents are cumulative and not exclusive of any rights or remedies
provided by law.   20.3   Determinations       Any determination by, or
certificate of, any Lender or any Delegate under any Loan Document is, in the
absence of manifest error, conclusive evidence of the matters to which it
relates.

18



--------------------------------------------------------------------------------



 



21   SEPARATE AND INDEPENDENT OBLIGATIONS       The Security created by the
Chargor by or in connection with any Loan Document is separate from and
independent of the Security created or intended to be created by any other
chargor by or in connection with any other Loan Document.   22   INDEMNITIES  
22.1   Environmental indemnity       The Chargor shall indemnify each Lender
against any and all costs, losses, liabilities or expenses, together with any
associated taxes, incurred by such Lender arising (directly or indirectly) out
of or in connection with any breach or potential breach of or liability (whether
civil and/or criminal) under any Environmental Law arising out of or in
connection with the Collateral Agent becoming the holder of Shares in accordance
with the provisions of this Deed.   22.2   Indemnities separate       Each
indemnity in each Loan Document shall:

  (a)   constitute a separate and independent obligation from the other
obligations in that or any other Loan Document;     (b)   give rise to a
separate and independent cause of action;     (c)   apply irrespective of any
indulgence granted by any Lender;     (d)   continue in full force and effect
despite any judgment, order, claim or proof for a liquidated amount in respect
of any Payment Obligation or any other judgment or order; and     (e)   apply
whether or not any claim under it relates to any matter disclosed by the Chargor
or otherwise known to any Lender.

23   NOTICES   23.1   Communications in writing       Any communication to be
made under or in connection with this Deed shall be made in writing and, unless
otherwise stated, may be made by fax or letter.   23.2   Addresses       The
address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each party for any communication
or document to be made or delivered under or in connection with this Deed is:

19



--------------------------------------------------------------------------------



 



  (a)   in the case of the Collateral Agent, that identified on the signature
pages of this Deed;     (b)   in the case of the Chargor, that identified on the
signature pages of this Deed;     (c)   in the case of the Borrower, that
identified in Section 14.6(a) of the Facility Agreement;     (d)   in the case
of the Administrative Agent, that identified in Section 14.6(b) of the Facility
Agreement; and     (e)   in the case of each Lender, that identified in
Section 14.6(c) of the Facility Agreement,

  or any substitute address, fax number or department or officer as the party
may notify to the Administrative Agent (or as the Administrative Agent may
notify to the other parties, if a change is made by the Administrative Agent) in
accordance with Section 14.6 of the Facility Agreement.   23.3   Delivery

  (a)   Any communication or document made or delivered by one person to another
under or in connection with this Deed will be effective in accordance with
Section 14.6 of the Facility Agreement; and     (b)   All notices from or to the
Borrower shall be sent through the Administrative Agent.

24   COUNTERPARTS       This Deed may be executed in any number of counterparts,
and this has the same effect as if the signatures on the counterparts were on a
single copy of this Deed.   25   GOVERNING LAW       This Deed shall be governed
by, and construed in accordance with, English law.   26   JURISDICTION       The
courts of England have exclusive jurisdiction to settle any dispute arising out
of or in connection with this Deed (including a dispute regarding its existence,
validity or termination).       IN WITNESS WHEREOF this Deed has been duly
delivered on the date stated at the beginning of this Deed.

20



--------------------------------------------------------------------------------



 



SCHEDULE 1
Rights of Collateral Agent
At any time while an Enforcement Event is continuing, the Collateral Agent shall
have the right, either in its own name or in the name of the Chargor or
otherwise and in such manner and on such terms and conditions as the Collateral
Agent thinks fit, and either alone or jointly with any other person:

(a)   Enter into possession       to take possession of and collect the Charged
Assets and to require payment to it of all Dividends;   (b)   Deal with Charged
Assets       to sell, transfer, assign, exchange or otherwise dispose of or
realise the Charged Assets to any person either by public offer or auction,
tender or private contract and for a consideration of any kind (which may be
payable or delivered in one amount or by instalments spread over a period or
deferred);   (c)   Borrow money       to borrow or raise money either unsecured
or on the security of the Charged Assets (either in priority to the Charge or
otherwise);   (d)   Claims       to settle, adjust, refer to arbitration,
compromise and arrange any claims, accounts, disputes, questions and demands
with or by any person who is or claims to be a creditor of the Chargor or
relating to the Charged Assets;   (e)   Legal actions       to bring, prosecute,
enforce, defend and abandon actions, suits and proceedings in relation to the
Charged Assets or any business of the Chargor in any way relating to this
Charge;   (f)   Redemption of Security       to redeem any Security (whether or
not having priority to the Charge) over the Charged Assets and to settle the
accounts of any person with an interest in the Charged Assets;

21



--------------------------------------------------------------------------------



 



(g)   Rights of ownership       to exercise and do (or permit the Chargor or any
nominee of the Chargor to exercise and do) all such rights and things as the
Collateral Agent would be capable of exercising or doing if it were the absolute
beneficial owner of the Charged Assets; and   (h)   Other powers       to do
anything else it may think fit for the realisation of the Charged Assets or
incidental to the exercise of any of the rights conferred on the Collateral
Agent under or by virtue of any Loan Document to which the Chargor is party, the
LPA or the Insolvency Act.

22



--------------------------------------------------------------------------------



 



SCHEDULE 2
shares in paperchase products limited

     
BGP (UK) Limited
  14,724 shares

shares in borders superstores (uk) limited

         
BGP (UK) Limited
  42,300,000 shares

23



--------------------------------------------------------------------------------



 



              SIGNED as a DEED by BGP (UK) Limited
acting by
Edward W. Wilhelm, a Director and   /s/ Edward W. Wilhelm             Edward
Jackson, a Director/the Secretary   /s/ Edward Jackson  
Address
100 Phoenix Dr.        

Ann Arbor, MI 48108          
Fax No
734-477-1370          
Attention
Edward W. Wilhelm        

24



--------------------------------------------------------------------------------



 



        SIGNED as a DEED by Pershing Square Capital
Management, L.P. (as the Collateral Agent)
acting by PS Management GP, LLC, the General Partner,
acting by William A. Ackman, the Managing Member,
/s/ William A. Ackman
 
     
 
  and
Roy J. Katzovicz, the General Counsel
/s/ Roy J. Katzovicz  
 
     
Address
  888 Seventh Avenue, 29th Floor  
 
     
 
  New York, New York 10019  
 
     
Fax No
     
 
     
Attention
  William A. Ackman  

25